Opinion issued April 20, 2021




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-20-00288-CV
                           ———————————
  IN RE MLAR GROUP, LLC D/B/A INTEGRITY TRANSPORTATION
              AND SONJA ANN COLLIER, Relators



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, MLAR Group LLC and Sonja Ann Collier, have filed a petition for

writ of mandamus challenging a trial court order striking their counter-affidavit

regarding real party in interest’s medical expenses. See TEX. CIV. PRAC. & REM.
CODE § 18.001(f).1 We deny the petition. See In re Flores, 597 S.W.3d 533 (Tex.

App.—Houston [1st Dist.] 2020, orig. proceeding).

                                PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Farris.




1
      The underlying case is Alejandro Perez v. Sanja Callier, Juan Rivas, Ernesto
      Antonio Rivas, and MLAR Group, LLC, cause number 2018-64992, pending in the
      215th District Court of Harris County, Texas, the Honorable Elaine H. Palmer
      presiding.
                                        2